USDC IN/ND case 3:20-cv-00192-JD-MGG document 14 filed 08/19/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 A.C. JAMES, JR.,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-192-JD-MGG

 RON NEAL, et al.,

               Defendants.

                                  OPINION AND ORDER

       A.C. James, Jr., a prisoner without a lawyer, filed an amended complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief. “In order to state a claim under [42 U.S.C.]

§ 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the amended complaint, James alleges that, on October 17, 2019, Analyst

White confiscated exhibits from his legal mail because they contained personal

identifying information of individuals involved with his criminal case. He challenged
USDC IN/ND case 3:20-cv-00192-JD-MGG document 14 filed 08/19/20 page 2 of 5


this decision through the grievance process, but he could not get them back. James

requested another copy of the records from the State court, and, on November 25, 2019,

Analyst White confiscated the exhibits again. James complained to other correctional

officials that he needed these exhibits to pursue an appeal of his post-conviction

proceedings, but they agreed with Analyst White. On November 27, Analyst White

returned the exhibits, but she had redacted personal information from them, including

addresses, telephone numbers, and criminal history.

       James asserts that the defendants, who work for the Indiana Department of

Correction and Indiana Attorney General’s Office, violated his right of access to the

courts by confiscating and redacting exhibits from his criminal proceedings. In the

previous screening order, the court denied James leave to proceed on such claims of

interference as follows:

       To establish a violation of the right to access the courts, an inmate must
       show that unjustified acts or conditions (by defendants acting under color
       of law) hindered the inmate’s efforts to pursue a non-frivolous legal claim,
       Nance v. Vieregge, 147 F.3d 591, 590 (7th Cir. 1998), and that actual injury
       (or harm) resulted. Lewis v. Casey, 518 U.S. 343, 351 (1996) (holding that
       Bounds did not eliminate the actual injury requirement as a constitutional
       prerequisite to a prisoner asserting lack of access to the courts); see also
       Pattern Civil Jury Instructions of the Seventh Circuit, 8.02 (rev. 2017). In
       other words, “the mere denial of access to a prison law library or to other
       legal materials is not itself a violation of a prisoner’s rights; his right is to
       access the courts,” and only if the defendants’ conduct prejudices a
       potentially meritorious legal claim has the right been infringed. Marshall v.
       Knight, 445 F.3d 965, 968 (7th Cir. 2006). “Thus, when a plaintiff alleges a
       denial of the right to access-to-courts, he must usually plead specific
       prejudice to state a claim, such as by alleging that he missed court
       deadlines, failed to make timely filings, or that legitimate claims were
       dismissed because of the denial of reasonable access to legal resources.”
       Ortloff v. United States, 335 F.3d 652, 656 (7th Cir. 2003) (overruled on other
       grounds).


                                              2
USDC IN/ND case 3:20-cv-00192-JD-MGG document 14 filed 08/19/20 page 3 of 5



       Significantly, it is unclear from the complaint how these redactions have
       prejudiced James’ ability to pursue his appeal. The amended complaint
       contains no indication that the redactions caused him to miss any
       deadlines or caused the Court of Appeals of Indiana to deny his appeal.
       To the contrary, his appeal remains pending in that court. James v. State,
       02D04-1411-PC-160, available at https://public.courts.in.gov/ mycase/.
       Nor does it appear from the amended complaint that the limited
       redactions are particularly likely to prejudice his appeal. Broadly
       speaking, appeals involve arguments that the parties raised during
       proceeding with lower court. See Johnson v. Parkview Health Sys., Inc., 801
       N.E.2d 1281, 1287 (Ind. Ct. App. 2004). (“A party generally waives
       appellate review of an issue or argument unless that party presented that
       issue or argument before the trial court.”). This indicates that James
       already has some familiarity with the relevant criminal history and has the
       necessary information from his State court filings to coherently reassert
       his argument on appeal. Further, to the extent unredacted versions of the
       records are necessary to resolve his appeal, the Court of Appeals of
       Indiana has the means to obtain them. Because the allegations do not
       suggest that James has suffered an actual injury, he may not proceed on a
       claim of interference with access to the courts.

In the amended complaint, James acknowledges the screening order but does not

explain how the defendants’ conduct prejudiced his appeal. Consequently, the

amended complaint does not state a valid access to the courts claim.

       James also asserts that the defendants violated various constitutional rights,

including the right to a fair trial, the right against unreasonable searches and seizures,

the right to confront an accuser, the right against cruel and unusual punishment, the

right to equal protection; the right to petition, and the right to present a complete

defense. However, the factual allegations do not support any component of this

scattershot approach. For example, the amended complaint does not suggest that the

defendants, by redacting personal identifiers, punished him in a manner that is

“incompatible with the evolving standards of decency that mark the progress of a


                                             3
USDC IN/ND case 3:20-cv-00192-JD-MGG document 14 filed 08/19/20 page 4 of 5


maturing society,” Estelle v. Gamble, 429 U.S. 97, 102 (1976) (cruel and unusual

punishment), or that “the defendants’ actions had a discriminatory effect and were

motivated by a discriminatory purpose.” Chavez v. Illinois State Police, 251 F.3d 612, 635–

36 (7th Cir. 2001) (equal protection). Similarly, there is no suggestion that the

defendants violated the rights applicable to his criminal trial or prevented him from

issuing requests to a government entity in violation of the First Amendment. Further,

the right against unreasonable searches and seizures simply does not apply to James’

personal effects and surroundings at the Indiana State Prison. Hudson v. Palmer, 468 U.S.

517, 527–28 (1984) (“A right of privacy in traditional Fourth Amendment terms is

fundamentally incompatible with the close and continual surveillance of inmates and

their cells required to ensure institutional security and internal order.”). In sum, the

amended complaint does not state a claim upon which relief can be granted.

       James also filed a motion for recruitment of counsel. “There is no right to court-

appointed counsel in federal civil litigation.” Olson v. Morgan, 750 F.3d 708, 711 (7th Cir.

2014) (citing Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007)). However, in some

circumstances, the court may ask counsel to volunteer to represent indigent parties.

       When confronted with a request under § 1915(e)(1) for pro bono counsel,
       the district court is to make the following inquiries: (1) has the indigent
       plaintiff made a reasonable attempt to obtain counsel or been effectively
       precluded from doing so; and if so, (2) given the difficulty of the case,
       does the plaintiff appear competent to litigate it himself?

Pruitt, 503 F.3d at 654. James offers no indication that he has made any attempt at

obtaining counsel on his own. Further, this case is at the screening stage, and James was

granted leave to amend his complaint to explain how the defendants prejudiced his


                                             4
USDC IN/ND case 3:20-cv-00192-JD-MGG document 14 filed 08/19/20 page 5 of 5


ability to pursue his State court appeal. This directive was not particularly complex or

demanding, and nothing in the record suggests that James was unable to satisfy it

without assistance from counsel. In sum, the amended complaint does not state a valid

claim, and James has not shown that he is entitled to recruitment of counsel.

      For these reasons, the court:

      (1) DENIES the motion for counsel (ECF 12); and

      (2) DISMISSES this case pursuant to 28 U.S.C. § 1915A because the amended

complaint does not state a claim upon which relief can be granted.

      SO ORDERED on August 19, 2020

                                                /s/JON E. DEGUILIO
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
